Citation Nr: 0937561	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lower back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to August 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in July 2006, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, later that month the Veteran submitted an 
additional statement withdrawing that request.  Accordingly, 
the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  


FINDINGS OF FACT

1.  An unappealed September 1980 rating decision denied 
service connection for hearing loss, tinnitus and a low back 
condition.  The Veteran did not appeal that rating decision 
and it is now final.

2.  The evidence associated with the claims file subsequent 
to the September 1980 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for hearing loss, tinnitus or a 
low back condition.




CONCLUSIONS OF LAW

1.  The September 1980 rating decision, which denied service 
connection for hearing loss, tinnitus and a low back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the September 1980 
rating decision is not new and material, and the claims for 
service connection for hearing loss, tinnitus and a low back 
condition are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2004,  and March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
September 2004 letter from the RO to the Veteran satisfies 
this requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
hearing loss, tinnitus and a low back condition.  In general, 
service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008)

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

As mentioned above, the Veteran's claims for service 
connection for hearing loss, tinnitus and a low back 
condition were previously considered and denied by the RO in 
September 1980.  In addition, in a June 1996 rating decision 
the RO denied service connection for right ear hearing loss, 
finding that no new and material evidence had been presented.  
On both occasions, the Veteran was notified of the decision 
and of his appellate rights.  No Notice of Disagreement was 
submitted and no Substantive Appeal was made, therefore, the 
rating decisions pertaining to the Veteran's hearing loss, 
tinnitus and low back condition are now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In August 2004 the Veteran submitted another claim for 
hearing loss, tinnitus and a low back condition and in 
October 2004 the RO denied this claim based on lack of new 
and material evidence.  The Veteran submitted a Notice of 
Disagreement in August 2005, a Statement of the Case was 
issue in May 2006 and in July 2006 the Veteran submitted a 
Substantive Appeal (VA Form 9).  Regardless of how the RO 
ruled on the question of reopening, the Board must decide the 
matter on appeal because reopening is a threshold 
jurisdictional question for the Board.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

At the time of the September 1980 rating decision the 
evidence of record consisted almost exclusively of the 
Veteran's service treatment records.  The Veteran's entrance 
examination was within normal limits.  Service treatment 
records indicated that the Veteran was seen for muscle spasm 
of his back in December 1962.  Scoliosis was diagnosed, 
apparently of congenital origin.  In December 1975 and 
February 1975 the Veteran was again seen for low back pain 
with no known cause.  In May 1978 the Veteran was seen for 
acute lumbosacral strain with no known injury.  The Veteran's 
separation examination showed mild high frequency hearing 
loss.  At that time, the Veteran's decreased audio acuity was 
not severe enough to constitute a disability under the law.  
The Veteran's back problems were acute and transitory 
episodes leaving no residuals and there was no indication 
that any injury caused a worsening of his congenital 
scoliosis beyond its natural progression.  The Board also 
determined that there was no mention of tinnitus in the 
Veteran's service treatment records.

The evidence submitted in connection with the June 1996 
rating decision for the Veteran's claim for service 
connection for right ear hearing loss was entirely 
duplicative of that pertaining to the earlier rating 
decision.

The evidence associated with the claims file subsequent to 
the September 1980 rating decision and the June 1996 rating 
decision consists of statements from the Veteran and private 
treatment records.  These records do indicate that the 
Veteran currently has hearing loss and tinnitus.  In 
addition, they show treatment for low back pain.  However, 
the records do not contain a nexus opinion relating any of 
the claimed conditions to service.

While the evidence submitted is new, in that it was not 
previously considered at the time of the September 1980 and 
June 1996 rating decisions, it is not material.  For example, 
this evidence does not demonstrate that the claimed chronic 
conditions were manifested during service or within one year 
of separation from service and does not contain a medical 
opinion that any of the claimed disabilities are in any way 
related to service.  Thus, this evidence does not raise a 
reasonable possibility of substantiating the claims.  
Therefore, the Board must conclude that new and material 
evidence has not been submitted to reopen the previously 
denied claims.   


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss remains denied.

New and material evidence not having been submitted, the 
claim for service connection for tinnitus remains denied.

New and material evidence not having been submitted, the 
claim for service connection for a low back condition remains 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


